Citation Nr: 0515008	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain.

2.  Entitlement to a rating in excess of 10 percent for 
undiagnosed illness, manifested by fatigue and headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1991, plus he has an additional 4 years of 
unconfirmed service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

This case was remanded by the Board in March 2001 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of pain, fatigue, and muscle spasm; 
objective findings of the veteran's back disability included 
limitation in range of motion, muscle spasm, and normal X-
rays.  Ankylosis of the lumbar spine was not shown.

2.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of spasms and worsening back pain; objective findings include 
normal gait, normal X-rays, limitation of motion, and 
excellent muscle strength.  There have been no incapacitating 
episodes of intervertebral disc disease requiring bedrest.  

3.  The veteran's service-connected undiagnosed illness is 
manifest by complaints of being tired, but routine daily 
activities are restricted by less than 25 percent of the pre-
illness level and there are no resulting periods of 
incapacitation. 

4.  The veteran's headaches are not consistent with 
characteristic prostrating attacks on an average of once a 
month.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

2.  The criteria for a rating in excess of 10 percent for 
undiagnosed illness, manifested by fatigue and headaches, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, DCs 
8100, 6354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Mechanical Low Back Pain

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order for the veteran to receive a rating higher than 20 
percent for his low back disability, the medical evidence 
must show any of the following:

?	favorable ankylosis of the lumbar spine (DC 5289);
?	"severe" limitation of motion of the lumbar spine (DC 
5292);
?	"severe" intervertebral disc syndrome with recurring 
attacks, intermittent relief (DC 5293); or
?	"severe" lumbosacral strain with listing of whole 
spine, marked limitation of forward bending, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of joint space, etc. (all under the pre-
amended regulations) 

=OR=

?	incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months. 
?	with unfavorable ankylosis of the entire thoracolumbar 
spine; 
?	with favorable ankylosis of the entire thoracolumbar 
spine; or 
?	with forward flexion of the thoracolumbar spine to 30 
degrees or less (all under the amended regulations).

In an October 1999 VA General Medical examination, the 
veteran related a worsening of his back symptoms, including 
pain, fatigue, and spasm.  Physical examination revealed 
flexion to 75 degrees (with 90 degrees as anatomically 
normal), extension to 5 degrees (with 30 degrees as 
anatomically normal), side bendings were above the lumbar 
area, moderate lower lumbar paraspinous muscle spasm which 
was somewhat tender on palpation, generalized mild weakness 
on the left side and moderate weakness on the right side, and 
2+ tendon reflexes.  The clinical assessment was back strain.  
X-rays were reportedly normal.

In a September 1999 VA General Medical examination, the 
veteran reported low back pain beginning in 1987 after a 
motor vehicle accident.  Physical examination revealed a 
slightly antalgic gait, tenderness to percussion over the 
lower lumbar area, and no muscle spasms.  Range of motion was 
reported as flexion to 75 degrees, extension to 15 degrees, 
right and left lateral bending to 20 degrees (with 30 degrees 
as anatomically normal), and left and right rotation to 30 
degrees (with 30 degrees as anatomically normal), all with 
discomfort.  The clinical assessment was chronic lumbar 
strain.

Outpatient medical records reflect on-going treatment for low 
back pain.  A December 1998 note indicated that the veteran 
had no spasm, no focal tenderness, and was "mildly 
restricted" on forward flexion.  The clinical assessment was 
questionable vibration muscle injury.  In June 2000, he 
reported a history of back pain for years without changes in 
his back symptoms.

In September 1999, the Social Security Administration (SSA) 
declined his claim for disability benefits filed for 
mechanical low back pain, fatigue, and headaches.  There was 
no additional reports filed and the denial was based on the 
VA medical records.

In an August 2002 VA examination, the veteran noted a history 
of back pain, worse over the past several years.  Physical 
examination reflected no focal areas of tenderness or spasm.  
He had decreased flexion to 45 degrees.  Straight legs raises 
were negative.  With respect to the veteran's back 
complaints, the examiner stated:

The patient subjectively states that his 
symptoms have worsened over the last 
several years, however there is no 
quantifiable objective measurement to 
correlate with that.  He did have x-rays 
of his low back performed in 1997 which 
were unremarkable.  There is no specific 
focal atrophy, weakness, or numbness, or 
loss of reflexes associated with this 
problem.  

Based on the above medical evidence, the Board finds no basis 
for a higher rating under the pre-amended disc or spine 
regulations.  Specifically, although motion was shown to be 
somewhat limited, there was no evidence of ankylosis 
(fixation) of the lumbar spine, no "severe" limitation of 
motion (for example, flexion was reported primarily as 75 
degrees and anatomically normal is to 90 degrees), no 
indication of "severe" intervertebral disc syndrome (X-rays 
were normal), and no indication of "severe" lumbosacral 
strain as evidenced by the absence of listing of the spine, 
marked limitation of forward bending, or loss of lateral 
motion (lateral flexion was reported as 20/30 degrees).  As 
there is no medical evidence to support the higher criteria 
under the pre-amended regulations, the Board finds that the 
claim must be denied.

Post-amended medical evidence shows on-going treatment for 
low back pain.  In a March 2004 yearly outpatient treatment 
follow-up note, the veteran related that his acute back 
symptoms were treated with gentle stretching and medication.  
His gait was tandem and stable.  The clinical assessment was 
chronic low back pain.

In a March 2004 VA examination, X-rays of the lumbar spine 
were noted to be entirely within normal limits.  The veteran 
reported local spasms without radicular manifestations.  
Spasms were usually precipitated by standing for long periods 
and relieved with rest.  He reported that he had had no 
incapacitating pain and no time loss.  Flare-ups of the 
spasms caused about an 80 percent loss of range of motion and 
lasted one minute or less, up to two times per month.  

Physical examination revealed that muscle strength was 
excellent, he was able to perform his job duties without 
limitation, but leisure activities had been restricted in the 
past because of back spasms.  Range of motion was reported as 
flexion to 70 degrees, forward flexion to 90 degrees, 
extension to 40 degrees, right and left tilt to 37 and 34 
degrees, respectively, and right and left rotation to 70 
degrees, all with pain.  There was no muscle spasm, slight 
discomfort over the mid-lumbar area, negative straight leg 
raises, 5/5 muscle strength, no muscle atrophy, and gait and 
station were completely normal.  

The clinical assessment was lumbar muscle strain.  The 
examiner noted that there were no additional studies to be 
ordered, no time loss, and no physical time loss was 
authorized or occurred.  The examiner found that the 
veteran's time loss was primarily from his chronic headaches.

After a review of the above evidence, the Board also finds no 
medical evidence to support a higher claim under the amended 
regulations.  To that end, the medical evidence does not show 
incapacitating episodes of intervertebral disc syndrome in 
that the veteran has never been hospitalized or ordered to 
bedrest for 4-6 weeks.  Further, while range of motion is 
limited, there is no indication of ankylosis of the lumbar 
spine, or limitation of forward flexion to 30 degrees or 
less.  Therefore, without evidence to support a higher 
rating, the Board must deny the claim.  

II.  Entitlement to a Rating in Excess of 10 Percent for 
Undiagnosed Illness, Manifested by Fatigue and Headaches

In this case, the Board will consider both the relevant 
diagnostic code for headaches, rated by analogy to migraine 
headaches (DC 8100), and for chronic fatigue syndrome (DC 
6354).  

Under DC 8100, a maximum of a 50 percent disability rating 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, a 10 percent rating will be 
assigned.

Under DC 6354, chronic fatigue syndrome is rated 10 percent 
disabling when there are debilitating fatigue and cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion) which waxes and wanes, but results in periods 
of incapacitation of at least one but less than two weeks 
total duration per year, or symptoms controlled by 
medication.  

A 20 percent disability evaluation is warranted for 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  

Outpatient treatment records reflect on-going complaints of 
headaches and fatigue.  In September 1998, the veteran 
related that he had been working a lot of overtime which 
exacerbated his fatigue.  In a November 1998 note, he 
reported that he still awoke tired but it was much better 
because of a shift change at work.  He related that his 
headaches were unchanged but easily controlled with Naproxen.  

In a September 1999 VA General Medical examination, the 
veteran related daily headaches primarily located in the 
retro-orbital area, and throbbing sensation, sometimes 
accompanied by nausea, which was helped with medication.  He 
also reported daily fatigue.  The clinical impressions 
included constant muscular tension headaches, fatigue, and 
malaise.

In February 2000, he reported that he had headaches everyday, 
which were controlled with Naproxen.  He indicated at that 
time that he slept well but awoke fatigued.  He stated that 
he got regular exercise and was able to keep up with family 
responsibilities.

In an August 2002 VA neurological examination, the veteran 
related headaches on a daily basis, upon awakening, described 
as bifrontal, sharp, and nonthrobbing, occasionally 
associated with nausea, photophobia, and phonophobia, lasting 
approximately 10 minutes and relieved with medication.  At 
that time, it was reported that he had been laid off from his 
previous job unrelated to his illnesses, had undergone 
vocational rehabilitation, and worked full-time in medical 
records.  He had no time lost from work.  After a physical 
examination, the examiner concluded that:

The patient likely suffers from a 
tension-type headache.  These headaches 
do not appear to be significantly 
frequent or severe enough to limit the 
patient in any significant way, as they 
are only occurring for approximately ten 
minutes a day, usually in the mornings.

***

In regards to chronic fatigue, the 
patient does suffer from chronic fatigue, 
though it is not clear that he meets the 
criteria for chronic fatigue syndrome.  
The complaints of difficulty 
concentrating and forgetfulness could be 
a result of this symptom, but could also 
related to sleep deprivation.  The 
condition is fixed and stable, as there 
are no curative or alleviating treatments 
available at this time.

In more recent outpatient treatment records, the veteran 
related that his headaches continued on a daily basis and he 
used Naprosyn for symptom control.  He continued to work 
full-time but stated that his symptoms were progressively 
worse.  The physician noted that the symptoms were aggravated 
by poor sleep due to post traumatic stress disorder.

In a March 2004 VA examination, he reported feelings of 
fatigue and daily headaches, with occasional nausea, 
vomiting, photosensitivity, but less frequent 
sonosensitivity.  He used pain medication to relieve the 
intensity but was able to complete his job.  He missed about 
two days per month of work, nonphysician authorized, when the 
headaches were very severe.  He stated he could not do 
chores, such as cleaning, around the house because of fatigue 
but completed all his job duties without limitations because 
it was mostly a desk job.  The clinical assessment was 
chronic fatigue syndrome and chronic tension frontal 
headaches.

Turning first to the complaints of headaches, the Board finds 
that a higher rating is not warranted at this time.  While 
the veteran has asserted that he is entitled to a higher 
rating, the clinical record does not support his contentions.  
He reports daily headaches; however, they are not of the 
severity or frequency to warrant a higher rating.  

As noted above, a 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this case, the 
veteran's daily headaches are not consistent with 
"characteristic prostrating attacks" anticipated by the 
regulations.  The Board acknowledges that his headaches are, 
at time, associated with nausea and photophobia 
(characteristic of migraines) but this occurs only 
"occasionally."  Therefore, while daily baseline headaches 
have been reported, there is no indication that he has 
"characteristic prostrating attacks" monthly.  

Next, the Board finds that there is no competent medical 
evidence indicating that his fatigue has ever resulted in 
incapacitation (defined as requiring bedrest and treatment by 
a physician) of any period of time during any year, nor is 
there competent medical evidence indicating that fatigue has 
caused his routine daily activities to be less than 25 
percent of the pre-illness level.  Specifically, the evidence 
shows that he is able to continue to work full-time, despite 
fatigue.  In addition, while his activities are somewhat 
limited around the house, it appears that he is able to 
maintain his activities of daily living without assistance.  
As there is no evidence of periods of incapacitation, the 
Board finds that a higher rating is not warranted at this 
time. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case were provided to the veteran in 
January 2003, September 2003, August 2004, and December 2004.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The April 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
subsequent supplemental statements of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the April 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in October 1997, 
September 1999, August 2002, and March 2004.  The Board also 
had the Vocational Rehabilitation records for review.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for mechanical low back pain is denied.

The claim of entitlement to a rating in excess of 10 percent 
for undiagnosed illness, manifested by fatigue and headaches, 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


